IN THE SUPREME COURT OF PENNSYLVANIA


 OFFICE OF DISCIPLINARY COUNSEL,             :   No. 2931 Disciplinary Docket No. 3
                                             :
                     Petitioner              :
                                             :   No. 147 DB 2022
              v.                             :
                                             :
                                             :   Attorney Registration No. 320478
 JASON R. CARPENTER,                         :
                                             :
                     Respondent              :   (Dauphin County)




                                        ORDER



PER CURIAM

      AND NOW, this 15th day of December, 2022, upon consideration of the

Recommendation of the Three-Member Panel of the Disciplinary Board, the Joint Petition

in Support of Discipline on Consent is granted, and Jason R. Carpenter is suspended on

consent from the Bar of this Commonwealth for a period of eighteen months. Respondent

shall comply with all the provisions of Pa.R.D.E. 217 and pay costs to the Disciplinary

Board pursuant to Pa.R.D.E. 208(g).

      Justice Brobson did not participate in the consideration or decision of this matter.